 1

 2

 3

 4

 5

 6                                                         The Honorable MARSHA J. PECHMAN
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   SHAWN MURINKO and DISABILITY                              NO. C19-00943-MJP
     RIGHTS WASHINGTON, a nonprofit
10   membership organization for the federally
     mandated Protection and Advocacy Systems,                 ORDER GRANTING THE
11                                                             PARTIES’ SECOND JOINT
                               Plaintiffs,                     MOTION TO PARTIALLY
12                                                             MODIFY ORDER SETTING
     v.                                                        TRIAL DATE & RELATED
13                                                             DATES
     CHERYL STRANGE, in her official capacity as
14   Secretary of the Washington State Department
     of Social and Health Services, and SUSAN
15   BIRCH, in her official capacity as Director of
     the Washington State Health Care Authority,
16
                               Defendants.
17

18          This Court has considered the Parties’ Second Joint Motion to Partially Modify Order

19   Setting Trial Date & Related Dates, their proposed form of Order, and the records on file. It is,

20   therefore,

21          ORDERED that the Parties’ Second Joint Motion to Partially Modify Order Setting Trial

22   Date & Related Dates is GRANTED. It is further

23   ///

24   ///

25   ///

26   ///

      ORDER GRANTING THE PARTIES’                   1                  ATTORNEY GENERAL OF WASHINGTON
                                                                              7141 Cleanwater Dr SW
      SECOND JOINT MOTION TO                                                      PO Box 40124
      PARTIALLY MODIFY ORDER SETTING                                         Olympia, WA 98504-0124
      TRIAL DATE & RELATED DATES                                                  (360) 586-6565
      NO. C19-00943-MJP
 1          ORDERED that this Court’s February 4, 2020 Order Setting Trial Date & Related Dates
 2   (Dkt. No. 93-1) is amended as set forth in the attached Second Amended Order Setting Trial
 3   Date & Related Dates.
 4          Dated this 14th day of April, 2020.
 5

 6

 7

 8
                                                      A
                                                      Marsha J. Pechman
                                                      United States District Judge
 9   Presented by:
10
     ROBERT W. FERGUSON
11   Attorney General
12
     s/Nissa Iversen
13   NISSA IVERSEN, WSBA No. 46708
     KATHRYN M. KRIEGER, WSBA No. 47037
14   JEFFREY GRANT, WSBA No. 11046
     Assistant Attorneys General
15   Attorneys for Defendants
16   Office of the Attorney General
     7141 Cleanwater Drive SW
17   PO Box 40124
     Olympia, WA 98504-0124
18   Telephone: (360) 586-6565
     Fax: (360) 586-6657
19   E-mail: Nissa.Iversen@atg.wa.gov
              Kathryn.Krieger@atg.wa.gov
20            Jeffrey.Grant@atg.wa.gov
21

22

23

24

25

26

      ORDER GRANTING THE PARTIES’                 2                ATTORNEY GENERAL OF WASHINGTON
                                                                          7141 Cleanwater Dr SW
      SECOND JOINT MOTION TO                                                  PO Box 40124
      PARTIALLY MODIFY ORDER SETTING                                     Olympia, WA 98504-0124
      TRIAL DATE & RELATED DATES                                              (360) 586-6565
      NO. C19-00943-MJP
